PER CURIAM.
For the purpose of installation of a certain type of storm shutters by the appellant Rolladen, Inc., at the residence of the appellant I. R. Mayers, in Coral Gables, their application for a building permit was denied by the city. On petition for certiorari filed by the appellants in the circuit court, a judgment was entered holding the ordinance on the basis of which the permit was denied was void as to the premises involved in view of the circumstances shown, and issuance of a permit was directed. However, the court held the ordinance was not void as such. Appellants contend the latter ruling was error. By cross-assignment of error the city challenges the correctness of the former ruling. On consideration thereof in the light of the record, briefs and argument, we hold no reversible error has been shown.
Affirmed.